Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Determining the differential current between two point on the power generating sting (note this current takes place at the output of string 8, inside the “unit” 4 which is a sperate component not part of string 8, see measurement at RCD1, FIG2 at the output of string 8);
The power generating string (string 8) comprising “at least two substrings and at least one string converter established as part of each of the at least two substrings” (noting the specification has defined the string as component 8, and only component 8, spec. para. [0031] and [0036]).
“plurality of serially connected modules” (noting that the only “module” mentioned in the specification is a “control module”, spec. para. [0011], noting that no reference number for said control module is given). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Determining the differential current between two point on the power generating sting (note this current takes place at the output of string 8, inside the “unit” 4 which is a sperate component not part of string 8, see measurement at RCD1, FIG2 at the output of string 8);
The power generating string (string 8) comprising “at least two substrings and at least one string converter established as part of each of the at least two substrings” (noting the specification has defined the string as component 8, and only component 8, spec. para. [0031] and [0036]).
“plurality of serially connected modules” (noting that the only “module” mentioned in the specification is a “control module”, spec. para. [0011], noting that no reference number for said control module is given). 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 81, 108, 118, 143, 175 (and respective dependent claims) are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The claim limitation “wherein the differential current is a difference between two points on the power generating string” does not align with the specification. Particularly, what the specification has explicitly defined as the “string”.

	The specification defines “string” at paragraph [0031]:
The term “string” or “photovoltaic string” as used herein is a series connection of multiple photovoltaic panels (emphasis added)

	The specification goes on to define the delineation of said “stings” with the rest of the circuit, as defined by said “string input”, reference # 8, specification, para. [0033]: “multiple photovoltaic string inputs 8”. And again, at para. [0034] “which get an input from strings 8”. And again at para. [0036] “A photovoltaic string 8 has a negative line…”. 
	The specification defines and makes clear that “string” is in reference to reference #8, which is a “string” of PV generating panels. The specification fails to recite any components to the right of reference #8 as part of said “string”, which the claims purport to do. See Figure below noting the specification indicates reference #8 as the string. 

    PNG
    media_image1.png
    585
    414
    media_image1.png
    Greyscale


	The claim limitation “differential current is a difference between two points on the power generating string” is incongruent with the above specification definition of “string”. The differential current is performed in the “unit” ref # 4, FIGURE 1. From FIG1 is noted that ref #4 is to the right of the string. It is not part of the string. A closure look at unit 4, shown in FIG2 makes clear that the RCD1 that measures the differential current is not measure “two point on the power generating string” but rather, “two points on the output of the power generating string”. 

    PNG
    media_image2.png
    545
    434
    media_image2.png
    Greyscale


	The following limitation does not purport with the teaching of the specification: “wherein the power generating string comprises at least two substrings and at least one string converter established as part of each of the at least two substrings”.

	As explained above, the specification give a clear definition and component for the term “string” as provided by para. [0031] which is:
The term “string” or “photovoltaic string” as used herein is a series connection of multiple photovoltaic panels (emphasis added)

	And the specification goes on to disclose ref #8, and ref #8 only as said “string”: specification, para. [0033]: “multiple photovoltaic string inputs 8”. And again, at para. [0034] “which get an input from strings 8”. And again at para. [0036] “A photovoltaic string 8 has a negative line…”.

No wherein the specification does it go on to name any other components as comprising said “string” as the claim purports to define. 
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 81, 108, 118, 143, 175 (and respective dependent claims) are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 81, 108, 118, 143
	The claim limitation “wherein the differential current is a difference between two points on the power generating string” does not align with the specification. Particularly, what the specification has explicitly defined as the “string”.

	The specification defines “string” at paragraph [0031]:
The term “string” or “photovoltaic string” as used herein is a series connection of multiple photovoltaic panels (emphasis added)

	The specification goes on to define the delineation of said “stings” with the rest of the circuit, as defined by said “string input”, reference # 8, specification, para. [0033]: “multiple photovoltaic string inputs 8”. And again, at para. [0034] “which get an input from strings 8”. And again at para. [0036] “A photovoltaic string 8 has a negative line…”. 
	The specification defines and makes clear that “string” is in reference to reference #8, which is a “string” of PV generating panels. The specification fails to recite any components to the right of reference #8 as part of said “string”, which the claims purport to do. See Figure below noting the specification indicates reference #8 as the string. 

    PNG
    media_image1.png
    585
    414
    media_image1.png
    Greyscale


	The claim limitation “differential current is a difference between two points on the power generating string” is incongruent with the above specification definition of “string”. The differential current is performed in the “unit” ref # 4, FIGURE 1. From FIG1 is noted that ref #4 is to the right of the string. It is not part of the string. A closure look at unit 4, shown in FIG2 makes clear that the RCD1 that measures the differential current is not measure “two point on the power generating string” but rather, “two points on the output of the power generating string”. 

    PNG
    media_image2.png
    545
    434
    media_image2.png
    Greyscale


	The following limitation does not purport with the teaching of the specification: “wherein the power generating string comprises at least two substrings and at least one string converter established as part of each of the at least two substrings”.

	As explained above, the specification give a clear definition and component for the term “string” as provided by para. [0031] which is:
The term “string” or “photovoltaic string” as used herein is a series connection of multiple photovoltaic panels (emphasis added)

	And the specification goes on to disclose ref #8, and ref #8 only as said “string”: specification, para. [0033]: “multiple photovoltaic string inputs 8”. And again, at para. [0034] “which get an input from strings 8”. And again at para. [0036] “A photovoltaic string 8 has a negative line…”.

No wherein the specification does it go on to name any other components as comprising said “string” as the claim purports to define. 

Regarding Claim 108 (and all other claims containing the claim term “module”)”
	Since the disclosure fails to disclose or define said “module”, it is unclear what components are intended to encompass the claimed “module”. 

	Because of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836